interpretation of the controlling law and did not reach the other issues
                  colorably asserted. Accordingly, we
                                VACATE the order denying preliminary injunctive relief and
                  REMAND for further proceedings consistent with this order.




                                                                     C.J.



                                                              /---144A diAti
                  Pickering                                 Hardesty


                                                                                    , J.
                                                                       143
                  Parraguirre                               Douglas



                  Cherry                                    Saitta


                  cc:   Hon. Timothy C. Williams, District Judge
                        Israel Kunin, Settlement Judge
                        Greene Infuso, LLP
                        McCarthy & Holthus, LLP/Las Vegas
                        Legal Aid Center of Southern Nevada
                        Robison Belaustegui Sharp & Low
                        Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                        2
(0) 1947A e9(7)